Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         16-JUL-2019
                                                         03:10 PM


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    CAMBRIDGE MANAGEMENT INC.,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                           NICOLE JADAN,
                  Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1RC16-1-4118)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Nicole Jadan’s
application for writ of certiorari filed on May 31, 2019, is
hereby accepted and will be scheduled for oral argument. The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawai#i, July 16, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson